On Petition fob, a Rehearing.
Davis, C. J.
The learned and eloquent counsel for appéllee has filed an able, earnest, and interesting brief in support of his petition for a rehearing in this case, and, at the risk of being prolix, we will review the questions presented.
The certificate constitutes the contract on which the rights of the parties must be determined, except in so far as the parties or their authorized agents may have waived or modified the terms thereof. In this case, however, there is no claim that there was any waiver, change, *650or modification of the terms of the certificate, either before or after it was issued, except such as are necessarily incident to or grow out of what took place between Disher and 'Kerlin when the application was written and the premium was paid or waived before the certificate was issued.
The court has neither power nor inclination to change or overthrow the contract entered into between Kerlin and the company, nor to make a new one for the parties.
Counsel is in error, in our judgment, in assuming that the courts of the country are holding that there are no rights, in behalf of the company, in an insurance contract -which any body is bound' to respect. Counsel is also mistaken in the assertion that notwithstanding every provision of the contract is violated by the insured, the claimant under the policy is allowed to come into court and recover. Corporations have the same rights under the law as individuals. They are entitled to neither more nor less consideration. All, the rich and the poor, the strong and the weak, the high and the low, stand equal before the law. Accident and life insurance companies, it may be conceded, when properly managed and conducted, in harmony with the spirit of the better class of such organizations, are beneficent institutions. The same principles of law ordinarily govern the construction of insurance contracts that govern the construction of other contracts. The law applicable to agents of insurance companies stands upon the same footing as the law applicable to agents of other persons and corporations.
It is insisted that the court has not taken into consideration “the actual policy contract in this particular case.”
That part of the contract to which reference is made is set out, and was considered in the original opinion. It *651will be observed that the language, “the company shall not be liable by virtue of the policy until the premium therefor be actually paid,” in the policy, in Home Ins. Co. v. Gilman, Exr., 112 Ind. 7 (12), is fully as strong as the provisions on this subject in the certificate in this case.
It is next urged that the court erred in holding that under the contract the insured could make any arrangement with Disher waiving any requirement of the contract.
The controling questions in the decision of this case are predicated on the proposition that Disher was the authorized agent of the company to solicit insurance and to collect premiums, with power to agree as to the time when the same should be paid, whether in several installments, as written in the application by him, or in one payment, in advance, as agreed to between the parties on that occasion, which the agent failed to reduce to writing, and in agreeing on such terms as to the time of payment, as were agreed upon in this case, and in writing the application, he was acting for and in behalf of the company, and all he did at that time in relation to the change of the time of the payment, and his statement that it was not necessary in consequence of such change as to when the payments should be made, to rewrite or change the application to correspond therewith, were binding on the company, and this underlying principle must be kept in view in considering what has been and will be said by the court in this and the original opinion. Howe v. Provident Fund Society, supra, and other authorities cited in original opinion.
It should also be borne in mind that the arrangement to which exception is taken was made before the policy or certificate was issued and delivered. Crouse v. Hartford Fire Ins. Co., 79 Mich. 249; Zell v. Herman Farm*652ers’ Mut. Ins. Co., 75 Wis. 521, and authorities cited supra.
Moreover, the general rule, as we understand it, is that ordinarily a party, acting in good faith, dealing with an agent, in such cases, may rely upon the statements made by such agent within the scope of his apparent authority, and that the principal will be bound by such statements, and if there is any restriction or limitation on their power, as such agents, within the scope of the particular business in which they are engaged, it is the duty of the company to bring the same to the knowledge of the applicant. Section 126, May on Insurance; Howe v. Provident Fund Society, supra.
What was said by Judge Mitchell, in the Gilman case, is applicable here: “For all that appears, the assured was fully justified in presuming that the agent was authorized to make the arrangements disclosed.”
We quote further from language cited by Judge Mitchell with approval in that case: “If the agent be authorized to receive the premium, an agreement between the assured and the agent that the latter will be responsible to the company for the amount, and hold the assured as his personal debtor therefor, is a waiver of the stipulation in the policy that it shall not be binding until the premium is received by the company or its accredited agent.”
It will be observed that we do not, in this opinion, go to the extent which the language quoted seems to sanction.
In this case the company sent its trusted representative, with authority to solicit the insurance and to collect the premiums, to Kerlin, who tendered to the agent thirty dollars, the full premium, in pursuance of the agreement, but the agent accepted twenty dollars only of the amount and refused to take ten dollars of the money *653because he had ten dollars which he had previously borrowed of Kerlin, and thereupon assured Kerlin that the full amount should be regarded as paid, and that he would pay the thirty dollars to the company.
The certificate Was thereupon issued by the company and delivered to Kerlin, but the agent concealed the facts we have just mentioned from the company, and only paid to the company seven dollars and fifty cents of the amount received by him.
Now, it will be observed, we did not hold, in the original opinion, that Disher was a general agent, but what we did decide on this question was, that acting within the scope of his authority he did, under the circumstances of this case, have power to waive the payment of the premium in several different installments and to accept payment in advance, that is to say, he had the right to solicit the insurance and to agree with the applicant as to whether the annual premium should be paid in one or several installments. Neither did we hold, as counsel seem to think, that an agent may discharge his debt to the insured by agreeing to stand in his place with reference to his indebtedness to the company, without the latter’s knowledge or consent. What we did decide, was that when an applicant for insurance offers and tenders, to an agent of the company who has authority to solicit the insurance and to collect the premiums, as hereinbefore stated, at the time the application is made in good faith, the full amount of the premium, in accordance with the terms of the agreement, and the agent accepts a part of the money so tendered, and refuses to take the residue on the ground that he has in his hands such amount, previously borrowed of the applicant, and agrees to regard the entire amount of the premium as paid by the- applicant and to pay the money so liad and received by him to the company, and the *654certificate is afterwards issued and delivered to the applicant, the applicant is not bound to see that the agent pays the money to the company, but he has the right to presume that it has been so paid, until he has notice to the contrary.
It should be borne in mind, in considering these questions, that Kerlin was not responsible for the failure of the agent to write the application as to the terms of payment of the premium, in accordance with the agreement in reference thereto, between him and the agent. See Howe v. Provident Fund Society, supra, and authorities there cited.
If we are corre.ct in this position, the payment of the twenty dollars to Disher was binding on the company, and, if this is also true, it occurs to us that the logical conclusion is that the refusal of the agent to accept the ten dollars when tendered was a waiver of the payment of that part of the premium as a condition precedent to the taking effect of the policy or certificate.
In view of the subsequent delivery of the certificate to the insured, these facts, under the circumstances, should, in our opinion, be regarded as the equivalent of the payment of the entire premium when the application was made, in pursuance of the understanding between the agent and insured that the full premium should be so paid in advance, at least until the insured had notice that such payment or arrangement was not satisfactory to the company.
The original opinion was, we thought, sufficiently specific on these questions, and whether we have more clearly expressed our ideas in these additional remarks, the profession will determine.
Our reasoning and conclusions throughout are limited and applied to the facts and circumstances which constitute the foundation of this case, and, on careful review of *655the argument of counsel, we are not able to see how a different conclusion could be reached in this court.
Filed Jan. 13, 1894.
On the question of the cancellation of the policy, a reference to the original opinion will show that what we said on that subject was in response to the argument of counsel for appellant, and, as we did not reach a conclusion thereon, it is not necessary to prolong this opinion in reference thereto.
The petition for a rehearing is overruled.